


MEDYTOX SOLUTIONS INC.

STAND-ALONE OPTION GRANT AGREEMENT

THIS STAND-ALONE OPTION GRANT AGREEMENT (this “Agreement”) dated as of the 31st
day of December, 2012 (the “Grant Date”) by and between Medytox Solutions Inc.,
a Nevada corporation (the “Company”), and Robert Kuechenberg (the “Optionee”).
 Capitalized terms used but not defined herein are defined in Appendix A
attached hereto, which is incorporated into and is made part of this Agreement.

RECITALS

NOW, THEREFORE, in consideration of the mutual promises and covenants made
herein and the mutual benefits to be derived herefrom and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
agree as follows:

1.

Grant of Option.  This Agreement evidences the Company’s grant to the Optionee
of the right and option to purchase, subject to and on the terms and conditions
set forth herein, the aggregate of Ten Thousand (10,000) shares (the “Option
Shares”) of Company Common Stock, at an exercise price equal to $2.50 per Option
Share, which is at least equal to the fair market value of such Option Shares on
the Grant Date for purposes of Section 409A of the Code.

2.

Method of Exercise of Option and Option Period.  The Option to the extent then
exercisable may be exercised in whole or in part by giving written notice to the
Company, in the form approved by the Company, specifying the number of Option
Shares to be purchased, accompanied by payment in full of the purchase price, in
cash, or by check or any other consideration as may be acceptable to the Company
in its sole and absolute discretion.  Unless terminated earlier pursuant to this
Agreement, this Option shall terminate and all rights to purchase shares
hereunder shall cease on the second anniversary of the Grant Date.

3.

Tax Withholding.  The Company may make such provisions and take such steps as it
may deem necessary or appropriate for the withholding of any taxes that the
Company is required by any law or regulation of any governmental authority,
whether federal, state or local, domestic or foreign, to withhold in connection
with the grant, vesting or exercise of an Option, including, but not limited to:
(i) the withholding of delivery of shares of Company Common Stock until the
holder reimburses the Company for the amount the Company is required to withhold
with respect to such taxes; (ii) an Optionee may elect, subject to the approval
in advance by the Company, to satisfy the withholding requirement, if any, in
whole or in part, by having the Company withhold shares of Company Common Stock
that would otherwise be transferred to Optionee having a fair market value, on
the date the tax is to be determined, equal to the minimum marginal tax that
could be imposed on the transaction, provided that such election is made in
writing and signed by the Optionee; (iii) withholding the amount due from any
such person’s wages or compensation due to such person; or (iv) requiring the
Optionee to pay the Company cash in the amount the Company is required to
withhold with respect to such taxes.







4.

No Transferability; Limited Exception to Transfer Restrictions.  The Option is
not transferable and may be exercised solely by the Optionee during his lifetime
or after his death by the person or persons entitled thereto under his will or
the laws of descent and distribution.  The Company, in its sole discretion, may
permit a transfer of the Option in whole or in part to (a) a trust for the
benefit of the Optionee, (b) a member of the Optionee’s immediate family (or a
trust for his or her benefit) or (c) pursuant to a domestic relations order.
 Any attempt to transfer, assign, pledge or otherwise dispose of, or to subject
to execution, attachment or similar process, the Option in whole or in part
contrary to the provisions hereof shall be void and ineffective and shall give
no right to the purported transferee.

5.

No Employment Rights.  Nothing contained in this Agreement shall confer upon the
Optionee any right to be in the employ or provide other service of the Company
or any of its subsidiaries, nor constitute any contract or agreement of
employment or other service.

6.

Regulations.  This Agreement, the grant and exercise of the Option hereunder and
the obligation of the Company to issue Option Shares under the Option shall be
subject to all applicable laws, rules and regulations, and to such approvals by
any governmental agencies, national securities exchanges and interdealer
quotation systems as may be required.  Additionally, notwithstanding any other
provision in this Agreement, the Option may not be exercised in whole or in part
unless and until the Option Shares to be issued upon the exercise thereof have
been registered under the Securities Act of 1933, as amended, and applicable
state securities laws, or are, in the opinion of counsel to the Company, exempt
from such registration in the United States.  The Company shall not be under any
obligation to register under applicable federal or state securities laws any
Option Shares to be issued upon the exercise of the Option granted hereunder in
order to permit the exercise of the Option in whole or in part and the issuance
and sale of Option Shares subject to the Option, although the Company may in its
sole discretion register Option Shares at such time as the Company shall
determine.  If the Company chooses to comply with such an exemption from
registration, the Option Shares to be issued upon the exercise of the Option
may, at the direction of the Company, bear an appropriate restrictive legend
restricting the transfer or pledge of the Option Shares represented thereby
including, without limitation, those restrictive legends set forth in Section 7.
 Further, the Company may give appropriate stop transfer instructions with
respect to the Option Shares to the Company’s transfer agent.

7.

Legends.  All certificates representing the Option Shares shall, when
applicable, have endorsed thereon the following legends:

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER SET FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE REGISTERED
HOLDER, OR ITS PREDECESSOR IN INTEREST.  A COPY OF SUCH AGREEMENT IS ON FILE AT
THE PRINCIPAL OFFICE OF THE COMPANY AND WILL BE FURNISHED UPON WRITTEN REQUEST
TO THE SECRETARY OF THE COMPANY BY THE HOLDER OF RECORD OF THE SHARES
REPRESENTED BY THIS CERTIFICATE.”

“THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED OR QUALIFIED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY





2




SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION, AND MAY NOT BE SOLD,
PLEDGED, OR OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION OR
QUALIFICATION THEREOF UNDER SUCH ACT AND SUCH APPLICABLE STATE OR OTHER
JURISDICTION’S SECURITIES LAWS OR AN OPINION OF COUNSEL, SATISFACTORY TO THE
COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION AND QUALIFICATION IS NOT
REQUIRED.”

8.

Adjustment and Termination upon Certain Events.

8.1

Adjustments.  If following the Grant Date, there shall be any reclassification,
recapitalization, reorganization, merger, combination, consolidation, split-up,
spin-off, combination, repurchase, or exchange of Company Common Stock or other
securities of the Company, or there shall occur any similar, unusual or
extraordinary transaction or event in respect of the Company Common Stock, then
the Company shall, in such manner and to such extent (if any) as it in its
discretion deems appropriate and equitable proportionately adjust any or all of
(i) the number, percentage and/or type of Company Common Stock (or other
securities) which are the subject of the Option, and/or (ii)  the purchase, or
exercise price of the Option Shares pursuant to the Option.  For purposes of
this Agreement, the term Company Common Stock shall include any instrument or
security which Company Common Stock may be converted to or exchanged for under
this Agreement.

8.2

Sale of the Company.  Upon the occurrence of a Sale of the Company, the Company
may provide: (i) that the Option shall terminate, provided that Optionee shall
have the right, at the time of such Sale of the Company and during such
reasonable period as the Company in its sole discretion shall determine and
designate, to exercise the Option in whole or in part; (ii) that the Option
shall terminate, provided that Optionee shall be entitled to a cash payment
equal to the Sale of the Company Price with respect to Company Common Stock
subject to the Option; and (iii) any combination of the foregoing.  

9.

Administration.

9.1

General.  The Agreement shall be administered by the Company, which shall have
the full power and authority to take all actions, and to make all determinations
not materially inconsistent with the specific terms and provisions of the
Agreement deemed by the Company to be necessary or appropriate to the
administration of the Agreement.  The Company may correct any defect or supply
any omission or reconcile any inconsistency in the Agreement in the manner and
to the extent it shall deem expedient to carry the Agreement into effect as it
may determine in its sole discretion.  The decisions by the Company shall be
final, conclusive and binding with respect to the interpretation and
administration of Agreement. 

10.

Limitation of Liability.  No shareholder of the Company, or any officer or
employee of the Company acting on behalf of the Company, shall be personally
liable for any action, determination or interpretation taken or made in good
faith with respect to this Agreement, and all shareholders of the Company and
each and any officer or employee of the Company acting on their behalf shall, to
the extent permitted by law, be fully indemnified and protected by the Company
in respect of any such action, determination or interpretation.





3






11.

Assignment.  Except as expressly provided herein, neither this Agreement nor any
of the rights or obligations hereunder may be assigned or delegated by any party
hereto without the express written consent of the other party hereto, provided,
however, that no consent will be required for the assignment to any successor to
all or substantially all of the Company’s assets or business (whether by
purchase, merger, consolidation or otherwise).

12.

Notices.  All notices provided for in this Agreement will be in writing signed
by the party giving such notice sent by (i) registered or certified mail, return
receipt requested, (ii) any prepaid overnight courier delivery service then in
general use, (iii) hand or (iv) facsimile transmission or similar means of
communication if such transmission of such notice is confirmed immediately by
any of the other means set forth above, as follows:

If to the Company:

Medytox Solutions, Inc.

400 S. Australian Avenue

Suite 800

West Palm Beach, FL 33401

Attn: William Forhan

Facsimile: 561-328-9302







If to Optionee:  

Robert Kuechenberg

2519 Arbor Drive

Ft. Lauderdale, FL 33312

Facsimile: 954-583-2340




or at such other address as will be indicated to either party in
writing.  Notice of change of address will be effective only upon receipt.  A
notice provided in the manner required herein will be deemed given: (i) if
delivered personally, upon delivery; (ii) if sent by overnight courier, on the
first business day after it is sent; (iii) if mailed, three business days after
mailing; and (iv) if sent by fax, upon actual receipt of the fax or confirmation
thereof  during normal business hours (whichever is first).

13.

Waiver.  The Company’s failure to enforce any provision of this Agreement will
not constitute a waiver of its right to enforce such provision.  The parties
reserve the right to waive by mutual written consent for a specific period and
under specific conditions any provision of this Agreement, provided that such
waiver shall be limited to the period and conditions specified by mutual written
consent and shall in no way constitute a general waiver, or be considered as
evidence of any given interpretation of any provision so waived.

14.

Governing Law; Jurisdiction.  This Agreement will be governed and construed in
accordance with the laws of the State of Nevada applicable to agreements
executed and to be performed wholly within such State, without regard to any
principles of conflicts of law. Each party agrees that any action or proceedings
relating to this Agreement seeking injunctive relief or





4




enforcement of an arbitration award may be instituted against such party in any
appropriate court in the State of Florida and hereby irrevocably submits to the
jurisdiction of the State of Florida and Federal courts of the State of Florida
and waives any claim of forum nonconveniens with respect thereto.

15.

Descriptive Headings.  The Section headings contained herein are for reference
purposes only and will not in any way affect the meaning or interpretation of
this Agreement.

16.

Severability.  If any provision of this Agreement is held to be unenforceable
for any reason, it shall be adjusted rather than voided, if possible, to achieve
the intent of the parties to the extent possible. In any event, all other
provisions of this Agreement shall be deemed valid and enforceable to the extent
possible.

17.

Entire Agreement.  The parties hereto acknowledge that each has read this
Agreement, understands it, and agrees to be bound by its terms.  The parties
further agree that this Agreement, and any modifications made pursuant hereto
constitute the complete and exclusive written expression of the terms of the
agreement between the parties, and supercede all prior or contemporaneous
proposals, oral or written, understandings, representations, conditions,
warranties, covenants, and all other communications between the parties relating
to the subject matter of this Agreement.  This Agreement may not be amended,
changed or modified absent a writing signed by both parties.

18.

Counterparts.  This Agreement may be executed in one or more counterparts,
which, together, will constitute one and the same agreement.

19.

Section 409A of the Code.  The Agreement is intended not to provide for deferral
of compensation for purposes of Section 409A of the Code.  The provisions of the
Agreement shall be interpreted in a manner that promotes such intent expressed
in the immediately preceding sentence and the Agreement shall be administered
accordingly.  If any provision, term or condition of the Agreement would
otherwise frustrate or conflict with this intent, the provision, term or
condition will be interpreted and deemed amended so as to avoid such conflict.

In the event that following the application of the immediately preceding
paragraph, the Option is subject to Section 409A of the Code, the provisions of
Section 409A of the Code and the regulations issued thereunder are incorporated
herein by reference to the extent necessary for the Option to comply therewith.
 In such event, the provisions of the Agreement shall be interpreted in a manner
that satisfies the requirements of Section 409A of the Code and the related
regulations, and the Agreement shall be administered accordingly.  If any
provision or any term or condition of any Option would otherwise frustrate or
conflict with this intent, the provision, term or condition will be interpreted
and deemed amended so as to avoid this conflict.

Notwithstanding any other provisions of the Agreement, the Company does not
guarantee to the Optionee that the Option is exempt from or complies with
Section 409A of the Code, nor will the Company indemnify, defend or hold
harmless any individual with respect to the tax consequences of any failure to
be so exempt or to so comply.





5






20.

Compliance With Laws.  Notwithstanding anything else contained herein to the
contrary, this Agreement, the granting and vesting of the Option and the offer,
issuance and delivery of Company Common Stock under this Agreement are subject
to compliance with all applicable federal and state laws, rules and regulations
(including but not limited to state and federal securities laws) and to such
approvals by any listing, regulatory or governmental authority as may, in the
opinion of counsel for the Company, be necessary or advisable in connection
therewith.  Any securities delivered in respect of this Agreement will be
subject to such restrictions, and the person acquiring such securities will, if
requested by the Company, provide such assurances and representations to the
Company as the Company may deem necessary or desirable to assure compliance with
all applicable legal requirements.

 [Signatures on the Next Page]





6







IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

  

MEDYTOX SOLUTIONS INC.

 

 




/s/ William Forhan

Name:

 William Forhan

Title:  

Chief Executive Officer







  

OPTIONEE

  




/s/ Robert Kuechenberg

Robert Kuechenberg











7







EXHIBIT A

 TO

MEDYTOX SOLUTIONS, INC.

STAND-ALONE OPTION GRANT AGREEMENT

DEFINITIONS

“Code” means the Internal Revenue Code of 1986.

“Company Common Stock” means common stock of the Company, $.0001 par value per
share, or, in the event that the outstanding Company Common Stock is hereafter
changed into or exchanged for different stock or securities of the Company, such
other stock or securities of the Company.  

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Option” means an option to purchase Company Common Stock granted pursuant to
the Agreement.

“Person” shall mean any person, corporation, partnership, joint venture, limited
liability company or other entity or any group (as such term is defined for
purposes of Section 13(d) of the Exchange Act), other than an entity that is
part of the Company.

“Sale of the Company” means:

(a)

any Person (other than the Company, any trustee or other fiduciary holding
securities under any employee benefit plan of the Company, or any company owned,
directly or indirectly, by shareholders of the Company in substantially the same
proportions as their ownership of Company Common Stock), becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing more than fifty percent
(50%) or more of the value of the Company’s then outstanding securities (the
“Majority Owner”); provided, however, that no Sale of the Company shall occur
under this paragraph (a) unless a person who was not a Majority Owner at some
time after the Grant Date becomes a Majority Owner after the Grant Date;

(b)

a merger, consolidation, reorganization, or other business combination of the
Company with any other entity, other than a merger or consolidation which would
result in the securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than fifty percent (50%) by
value of the securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation; or





8






(c)

the consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets other than (x) the sale or disposition
of all or substantially all of the assets of the Company to a person or persons
who beneficially own, directly or indirectly, at least fifty percent (50%) or
more of the securities of the Company by value at the time of the sale or (y)
pursuant to a spin-off type transaction, directly or indirectly, of such assets
to the shareholders of the Company.

“Sale of the Company Price” means the price for share of Company Common Stock
paid in connection with the Sale of the Company.

 








9


